Citation Nr: 1206864	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  03-08 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for migraine headaches, separate from service-connected allergy/sinus condition with headaches. 

2.  Entitlement to service connection for chronic back pain with numbness down the left side of the body.

(The issues of entitlement to service connection for a right ovarian cyst; for hypertension; for residuals of bilateral lower extremity stress fractures; and for painful joints (hips, shoulders, and others), also claimed as unspecified joint pain; are addressed in separate Board decisions).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from May 1981 to May 2002.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In April 2011, the Board remanded the matter of service connection for migraine headaches to schedule the Veteran for a Board hearing.

In June 2011, the Veteran testified during a hearing before the undersigned Acting Veterans Law Judge at the RO.  A transcript of that hearing is of record.

Procedurally, the Board notes that the RO granted service connection for allergies, a sinus condition, and headaches as a single disability in its May 2009 rating decision, and assigned a disability rating of 10 percent.  Based on the Veteran's statements in her September 2010 VA Form 9, and on her representative's listing of the issue of "entitlement to service connection for migraines" in her October 2010 Written Brief Presentation, the Board finds that the Veteran continues to seek service connection for migraine headaches as distinct from her service-connected allergies and sinus condition.  In addition, during the June 2011 Board hearing, the Veteran stated that she was seeking service connection for migraine headaches, separate from her already service-connected headaches related to her sinus condition.  She differentiated the migraine headaches as being everywhere, "beating" and all around the whole head.  Therefore, development of the Veteran's claim for service connection for migraine headaches as a separate issue remains in appellate status. 

The issue of service connection for chronic back pain with numbness down the left side of the body is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

The evidence of record reflects that migraine headaches began in service.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the Veteran's favor, the criteria for service connection for migraine headaches, separate from service-connected allergy/sinus condition with headaches, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2011). 

Given the favorable disposition of the Veteran's claim for service connection for migraine headaches, separate from service-connected allergy/sinus condition with headaches, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished. 

II.  Service connection

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96 ; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.") 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) . 

A disorder may be service connected if the evidence of record, regardless of its date, shows that the Veteran had a chronic disorder in service or during an applicable presumptive period, and that the Veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Service treatment records (STRs) show that in May 1985 the Veteran was seen for a follow up examination and complained of sharp temporal headaches and blurry vision.  The assessment noted that an element of depression should be considered in her symptomatology.  She was also scheduled for an eye clinic consultation.  The following day the Veteran was again seen for a follow up examination due to headaches, dizziness and blurred vision.  During the examination, she stated that she felt better.  

A November 1991 acute medical care record noted that the Veteran was seen for complaints of headaches for three days which had progressively worsened.  She took Tylenol, but the headache persisted.  The Veteran noted no previous history of migraine headaches and reported that the pain was sharp and localized toward the frontal and temporal region of her head.  The diagnostic assessment was vascular headaches.
 
In November 1993, the Veteran was seen in emergency care with complaints of a severe headache since the previous evening.  She noted that the pain began around the eyes and became "a generalized frontal."  She stated that she had four similar headaches in the past, but none this bad.  A CT of the head was normal.  The assessment was vascular headache.  

A February 1994 STR reflects that the Veteran complained of a migraine headache for the past night.  It was noted that the Veteran had been on medication for headaches before.  Objective findings noted that the Veteran was in obvious distress, her eyes were sensitive to light and she experienced pain in the temporal area.  There was a negative history of head trauma.  The assessment was rule out migraine and she was referred for evaluation.  

In August 1994 she was seen for chronic headaches which had persisted since a motor vehicle accident in 1991.  The assessment was headache, questionable etiology, possible post traumatic tension.  

In an October 1996 self-report of medical history, the Veteran stated that she sometimes gets migraines when it gets cold.  In an attached form, she stated that she gets migraines really bad, about three to four per month.

In an October 1996 family planning physical, the Veteran indicated that she experienced migraine headaches.  

A January 1999 well woman visit records reflects that the Veteran noted she has severe headaches.  

In her December 2001 report of medical history on retirement, the Veteran denied frequent or severe headaches.

A February 2009 VA neurological disorders examination report reflects that the Veteran complained of migraines once every three months with photophobia, nausea, vomiting, and incapacitation.  The VA examiner diagnosed the Veteran with sinus headaches with intermittent migraines.  The VA examiner commented that the Veteran has a long history of chronic headaches well documented in her claims file during active military service.  She stated that she believed that the Veteran's headaches were due to both her chronic sinusitis and her fibromyalgia and further commented that the headaches were likely related to her in service headaches. 

The Board notes that the Veteran is competent to testify as to having headaches in service.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995)).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board also finds her assertions as to having severe headaches in service to be credible and consistent with her service.  Moreover, in service the Veteran was often diagnosed with vascular headaches, which is a synonym for migraines.  See Stedman's Medical Dictionary 789 (27th ed. 2000)).

After service, the Veteran was diagnosed with intermittent migraines and a February 2009 VA examiner related these headaches to the Veteran's in service headaches.  Thus, the Veteran has a current diagnosis of migraine headaches that were based, at least in part, on the Veteran's reports of in-service headaches of a similar nature.  As noted, moreover, the Veteran is competent to report that she still experiences the headaches that she had during her service, which were then noted, as vascular headaches (again, as noted above, this is a synonym for migraines).  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau, 492 F.3d at 1376-77.  In addition, the only medical opinion on nexus in the record is in favor of the claim, and the relevant VA examination history and findings are consistent.  Therefore, the Board finds that by according the benefit of the doubt to the Veteran, the claim must be allowed.  Service connection is granted for migraine headaches, separate from service-connected allergy/sinus condition with headaches.


ORDER

Service connection for migraine headaches, separate from service-connected allergy/sinus condition with headaches, is granted.


REMAND

In an April 2004 rating decision, the RO, in pertinent part, denied the Veteran's claim for service connection for chronic back pain with numbness down the left side of the body.  In April 2005, the Veteran submitted a Notice of Disagreement with the denial of this claim.  A statement of the case (SOC) has not been sent to the Veteran regarding this issue.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court indicated that in a case in which a Veteran expressed disagreement in writing with a decision by an agency of original jurisdiction and the agency of original jurisdiction failed to issue an SOC the Board remanded the matter for issuance of an SOC.  After the RO has issued the SOC, the claims should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, this matter is REMANDED for the following action:

Furnish an SOC to the Veteran and her representative concerning the claim for service connection for chronic back pain with numbness down the left side of the body stemming from her disagreement with the April 2004 rating decision.  The Veteran must be advised of the time limit in which she may file a substantive appeal.  38 C.F.R. § 20.302(b).  To perfect the appeal, she must timely file a substantive appeal, otherwise the appeal should be closed without returning to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


